Fourth Court of Appeals
                               San Antonio, Texas
                                    March 16, 2021

                                  No. 04-20-00600-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR., AN
                      INCAPACITATED PERSON

                 From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011PB6000081-L2-B
                        Honorable Hugo Martinez, Judge Presiding


                                    ORDER
       The Appellant's Motion for Extension of Time to file Brief is hereby GRANTED. The
Appellant's Brief is due April 14, 2021.

      It is so ORDERED on March 16, 2021.

                                                            PER CURIAM


      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court